772 F.2d 905
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.KAREEM ABDOOL-RASHAAD AKA MARK MILLER, PLAINTIFF-APPELLANT,v.RICHARD P. SEITER, DIRECTOR, DEPARTMENT OF REHABILITATIONAND CORRECTION, DEFENDANT-APPELLEE.
NO. 84-3816
United States Court of Appeals, Sixth Circuit.
8/8/85
S.D.Ohio
AFFIRMED
ORDER

1
BEFORE:  ENGEL and KRUPANSKY, Circuit Judges; and GIBBONS, District Judge.*


2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
In this action brought pursuant to 42 U.S.C. Sec. 1983, plaintiff seeks the right to practice his religious beliefs in the course of his incarceration in an Ohio state penitentiary.  Specifically, plaintiff asserts the right to determine the length of his hair and the right to use certain implements in his religious observances, namely, fighting sticks or 'nunchucks.'  The district court dismissed the action and this appeal was filed.  On appeal, both sides have briefed the issues.


4
Upon consideration we find ourselves in agreement with the district court.  We agree that plaintiff's 'religion,' as outlined in his complaint, does indeed seem 'facially idiosyncratic' and perhaps unworthy of full First Amendment protection.  More important to our decision, however, is the patent conflict between plaintiff's asserted right to possess and use weapons which are alleged to have some religious significance and the realities of prison life.  The two are plainly inconsistent.  See Childs v. Duckworth, 705 F.2d 915 (7th Cir. 1983); Rowland v. Sigler, 327 F.Supp. 821 (D. Neb.), aff'd, Rowland v. Jones, 452 F.2d 1005 (8th Cir. 1971).  We affirm.


5
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


6
It is ORDERED that the final order of the district court be and it hereby is affirmed.



*
 The Honorable Julia Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation